        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 1 of 38



Lesley E. Weaver (SBN 191305)                 Derek W. Loeser (admitted pro hac vice)
BLEICHMAR FONTI & AULD LLP                    KELLER ROHRBACK L.L.P.
555 12th Street, Suite 1600                   1201 Third Avenue, Suite 3200
Oakland, CA 94607                             Seattle, WA 98101
Tel.: (415) 445-4003                          Tel.: (206) 623-1900
Fax: (415) 445-4020                           Fax: (206) 623-3384
lweaver@bfalaw.com                            dloeser@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC


This document relates to:                      STATEMENT OF RECENT DECISION

ALL ACTIONS                                    Judge: Hon. Vince Chhabria
                                               Courtroom: 4, 17th Floor




STATEMENT OF RECENT                                                             MDL NO. 2843
DECISION                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 2 of 38




       Plaintiffs file this Statement of Recent Decision to alert the Court to the recent Order by

the Honorable Judge Fern Flanagan Saddler in the Superior Court of the District of Columbia,

Denying Defendant Facebook, Inc.’s Opposed Motion to Dismiss, or in the Alternative, to Stay

Proceedings in District of Columbia v. Facebook, No. 2018 CA 8715 B (D.C. Super. Ct. May 31,

2019). This decision relates to the arguments made by Plaintiffs in their Opposition to Motion of

Defendant Facebook Inc. to Dismiss Plaintiffs’ First Amended Consolidated Complaint, ECF

No. 266 at pp. 12-17, 41-42. A copy of this decision is attached hereto as Exhibit A.




STATEMENT OF RECENT DECISION                     1                                    MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 3 of 38



Dated: June 5, 2019                                 Respectfully submitted,


KELLER ROHRBACK L.L.P.                              BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                          By:       /s/ Lesley E. Weaver
       Derek W. Loeser                                        Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)             Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)          Matthew S. Weiler (SBN 236052)
Gretchen Freeman Cappio (admitted pro hac vice)     Anne K. Davis (SBN 267909)
Cari Campen Laufenberg (admitted pro hac vice)      Joshua D. Samra (SBN 313050)
Benjamin Gould (SBN 250630)                         555 12th Street, Suite 1600
1201 Third Avenue, Suite 3200                       Oakland, CA 94607
Seattle, WA 98101                                   Tel.: (415) 445-4003
Tel.: (206) 623-1900                                Fax: (415) 445-4020
Fax: (206) 623-3384                                 lweaver@bfalaw.com
dloeser@kellerrohrback.com                          mweiler@bfalaw.com
lsarko@kellerrohrback.com                           adavis@bfalaw.com
gcappio@kellerrohrback.com                          jsamra@bfalaw.com
claufenberg@kellerrohrback.com
bgould@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

                                Plaintiffs’ Co-Lead Counsel




STATEMENT OF RECENT DECISION                2                                      MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 4 of 38



               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Lesley E. Weaver, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 5th day of June, 2019, at Oakland, California.


                                              /s/ Lesley E. Weaver
                                              Lesley E. Weaver




STATEMENT OF RECENT DECISION                     3                                     MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 5 of 38




          EXHIBIT A
         Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 6 of 38



                 SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                               CIVIL DIVISION

                                              )
DISTRICT OF COLUMBIA,                         )
          Plaintiff,                          )       Case number: 2018 CA 8715 B
     vs.                                      )
                                              )
FACEBOOK, INC.,                               )       Judge Fern Flanagan Saddler
          Defendant.                          )
~~~~~~~~~~~~~~~.)

     ORDER DENYING DEFENDANT FACEBOOK, INC.'S OPPOSED
      MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO STAY
                        PROCEEDINGS
       This matter is before this Court based upon Defendant Facebook, Inc. ' s Opposed Motion

to Dismiss, or in the Alternative, to Stay Proceedings, filed on February 1, 2019; and Plaintiff

District of Columbia' s opposition thereto, filed on February 15, 2019. The parties came before

the Court for a motion hearing on March 22, 2019.

       This case presents the novel issue of personal jurisdiction in the realm of online social

media and the distribution and maintenance of Facebook users ' personal data. The issue of

specific personal jurisdiction within the District of Columbia is central to this Order. Based upon

the arguments of counsel, the parties' filings, and the entire record herein, Defendant Facebook,

Inc. ' s Motion to Dismiss, or in the Alternative, to Stay Proceedings, is hereby denied.

                              BACKGROUND AND PLEADINGS

       On December 19, 2018, the District of Columbia Office of the Attorney General

(hereinafter, "the D.C. OAG") filed a Complaint against Facebook, Inc. (hereinafter,

"Facebook") alleging that Facebook failed to honor its promise to protect consumers' personal

data in violation of the District of Columbia Consumer Protection Procedures Act (hereinafter,

"CPPA"), D.C. Code§§ 28-3901to28-3913.
         Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 7 of 38



       The D.C. OAG alleges that Facebook collects and maintains a trove of consumers'

personal data, and data concerning consumers' digital behavior both on and off of Facebook's

website. Facebook allegedly permits third party developers, including developers of applications

and mobile device makers, to access this sensitive information in connection with offering

mobile applications to Facebook users. The D.C. OAG alleges that Facebook users reasonably

expect Facebook to take steps to maintain and protect their data, but Facebook fails to do so.

       The D.C. OAG cites the 2013-2015 example of Facebook permitting Cambridge

University researcher Aleksander Kogan to use a third party application to harvest the personal

data of approximately 70 million Facebook consumers in the United States and then sell the data

to Cambridge Analytica, a political consulting firm. Although Mr. Kogan's application was only

installed by 852 Facebook consumers in the District of Columbia, the application allegedly

collected the personal information of users' Facebook "friends," including more than 340,000

District of Columbia residents who did not download the application.

       The D.C. OAG alleges that this particular sequence of events regarding Cambridge

Analytica was caused by Facebook's failure to effectively oversee and enforce their consumer

protection policies. The D.C. OAG alleges that Facebook failed to review the terms of Mr.

Kogan' s application, which would have alerted Facebook to the fact that Mr. Kogan planned to

improperly sell consumers' data. The D.C. OAG also alleges that Facebook should have taken

reasonable steps to protect consumers' privacy by ensuring that the data was accounted for and

deleted from Cambridge Analytica' s databases. Finally, the D.C. OAG alleges that Facebook

failed to alert the public, including District of Columbia residents, that millions of users' data

was sold to Cambridge Analytica. The D.C. OAG also alleges that Facebook has engaged in




                                                 2
         Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 8 of 38



similar schemes with other applications and companies, and that the Cambridge Analytica

incident is not an isolated event.

       Both parties have noted that several news articles were published regarding Facebook's

alleged sale of consumers' private data to Cambridge Analytica in March 2018. In the wake of

the publication of said news articles, the following two legal actions took place:

    (1) More than thirty (30) consumer class actions were filed across the country and
       consolidated into a federal Multi-District Litigation (hereinafter, "MDL") in the Northern
       District of California.

    (2) The Federal Trade Commission (hereinafter, "FTC") launched an investigation to
        determine whether Facebook violated a 2012 Consent Order between the FTC and
        Facebook.

The instant case concerns the D.C. OAG's Consumer Protection and Procedures Act (CPPA)

claims against Facebook.

    1. Defendant Facebook's Motion to Dismiss

       Facebook moves to dismiss the instant proceedings on the following grounds: First, that

the Court lacks personal jurisdiction over Facebook in the instant matter; and second, that the

D.C. OAG' s CPPA claim cannot withstand scrutiny. Alternatively, Facebook argues that this

Court should stay the instant case pending the resolution of the MDL proceeding, and the FTC

investigation.

        a. Facebook Argues that It is Not Subject to the General or Specific Jurisdiction of
           the District of Columbia

       First, Defendant Facebook contends that it is not subject to general jurisdiction in the

District of Columbia. Facebook argues that it is not "at home" in the District of Columbia and

therefore cannot be subject to the District of Columbia' s general jurisdiction. Def. ' s Mot. 6

(citing Goodyear Dunlop Tires Operations, S. A. v. Brown, 564 U.S. 915, 924 (2011)).




                                                 3
         Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 9 of 38



       Facebook further argues that the United States Constitution's Due Process Clause

prohibits the exercise of specific personal jurisdiction over Facebook in the District of Columbia.

Facebook contends that the only basis for specific personal jurisdiction articulated in the D.C.

OAG' s Complaint is that Facebook "suppli[es] social networking services through the operation

of its website, www.facebook.com, and accompanying mobile applications, to consumers in the

District of Columbia." Def.' s Mot. 7. Facebook argues that only two situations permit District of

Columbia courts to exercise personal jurisdiction over "purely online activities," and the D.C.

OAG has failed to allege facts to support a finding of jurisdiction in either situation. Id. (citing

Triple Up Ltd. v. Youku Tudou Inc., 235 F. Supp. 3d 15, 22 (D.D.C. 2017)).

       First, Facebook argues that there is no indication that its website "functions as

[Facebook' s] storefront in the forum." See Def.' s Mot. 7. Facebook argues that it does not buy or

sell services to District of Columbia consumers through its website; does not schedule deliveries

to District of Columbia residents; and does not transact any business with District of Columbia

residents. Id. at 8. Second, Defendant argues that the Complaint does not (and cannot) allege that

Facebook "aimed" "unabashedly malignant acts" specifically at the District of Columbia, or that

the "brunt of [the purported] harm" was felt in the District of Columbia. See id. (citing GTE New

Media Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1349 (D.C. Cir. 2000)).

       Defendant further argues that other courts have concluded that they lack specific personal

jurisdiction over Facebook in similar cases. See Def.'s Mot. 8-9 (citing Georgalis v. Facebook,

Inc., 324 F. Supp. 3d 955 (N.D. Ohio 2018); Ralls v. Facebook, 221 F. Supp. 3d 1237, 1244

(W.D. Wash. 2016) (holding that the court lacked jurisdiction as the plaintiff had not provided

any evidence that Facebook "purposefully directed [its] activities towards Washington.")).

Defendant Facebook therefore contends that personal jurisdiction over Facebook may not exist



                                                 4
         Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 10 of 38



simply because a user avails himself of Facebook's services m a jurisdiction other than

Delaware, where Facebook is incorporated, or California, where Facebook has its principal place

of business. See Def.'s Mot. 9 (quoting Ralls, 221 F. Supp. 3d at 1244).

        b. Facebook Argues that It is Not Subject to Specific Personal Jurisdiction in the
           District of Columbia Under the District of Columbia Long-Arm Statute, D.C.
           Code § 13-423

        Facebook also argues that it is not subject to specific personal jurisdiction in the District

of Columbia under the District of Columbia Long-Arm Statute, D.C. Code§ 13-423. Facebook

contends that a finding of personal jurisdiction in the present context would violate the District

of Columbia' s Long-Arm Statute because Facebook is not subject to personal jurisdiction under

the Due Process Clause. Defendant Facebook further argues that the instant Complaint does not

sufficiently allege any one of the seven requirements for the Long-Arm Statute to be satisfied,

thereby barring jurisdiction in the District of Columbia. See D.C. Code§ 13-423(a)(l)-(7) 1•

        c. Facebook Argues that the D.C. OAG Fails to State a Claim Under the District of
           Columbia Consumer Protection Procedures Act (CPP A)

        Facebook argues that the D.C. OAG's claims fail under the CPPA because no actions or

omissions by Facebook could be interpreted as "misleading" by a reasonable consumer. Def.'s

Mot.   12. Specifically, Facebook argues that the D.C. OAG's allegations regarding

"misrepresentations" and "misleading statements" in Facebook' s Statement of Rights and
1
  D.C. Code § l 3-423(a)(l )-(7) states in pertinent part that: " [a] District of Columbia court may exercise
personal jurisdiction over a person, who acts directly or by an agent, as to a claim for relief arising from
the person's-(1) transacting any business in the District of Columbia; (2) contracting to supply services
in the District of Columbia; (3) causing tortious injury in the District of Columbia by an act or omission
in the District of Columbia; (4) causing tortious injury in the District of Columbia by an act or omission
outside the District of Columbia if he regularly does or solicits business, engages in any other persistent
course of conduct, or derives substantial revenue from goods used or consumed, or services rendered, in
the District of Columbia; (5) having an interest in, using, or possessing real property in the District of
Columbia; (6) contracting to insure or act as surety for or on any person, property, or risk, contract,
obligation, or agreement located, executed, or to be performed within the District of Columbia at the time
of contracting, unless the parties otherwise provide in writing; or (7) marital or parent and child
relationship in the District of Columbia ... "


                                                      5
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 11 of 38



Responsibilities and Data Use Policy did not mislead consumers in the District of Columbia to

falsely believe that their personal data was protected. See id.

       Facebook first contends that it disclosed the practices that the D.C. OAG characterizes as

"misleading" to consumers. Def. ' s Mot. 13. Face book argues that "every policy" contested by

the D.C. OAG was disclosed to users in Facebook' s Statement of Rights and Responsibilities and

Data Use Policy. Facebook further contends that the Statement of Rights and Responsibilities

and Data Use Policy contain policies that all Facebook consumers must agree to before creating

a Facebook account. Id.

       Second, Facebook argues that it had no legal duty to notify consumers of the Aleksander

Kogan and Cambridge Analytica conduct that took place in 2015. Def. 's Mot. 16. Facebook

contends that, even if there was a legal duty to disclose Cambridge Analytica's conduct to

Facebook's users, this legal duty would be imposed by D.C. Code§ 28-3852,2 not the CPPA. See

id. Facebook claims that D.C. Code § 28-3852 supersedes the CPPA because it is a "more

specific statute" that governs disclosures to consumers following data breaches. Id. Facebook

argues that D.C. Code § 28-3852 did not impose a duty on Facebook to disclose to consumers

that their data was misused in 2015 , as the data at issue did not meet the statutory definition of

"personal information" and was not obtained pursuant to a breach of Facebook' s security

systems. Id. at 17. Facebook further argues that a reasonably well-informed consumer in the

District of Columbia would have been on notice of the 2015 events by way of news coverage,

which negated the need for Facebook to disclose Cambridge Analytica and Aleksander Kogan' s

illicit conduct to Facebook consumers. Id.



2
 D.C. Code§ 28-3852 imposes upon "any person or entity" who conducts business in the District of
Columbia a duty to provide prompt notice to individuals whose personal information has been
compromised by a breach of the security system maintained by that person or entity.

                                                  6
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 12 of 38



       d. Alternatively, Facebook Argues that the Instant Case Should be Stayed Pending
          the Resolution of the Multi-District Litigation Proceeding and/or the Federal
          Trade Commission Investigation

       Finally, Defendant argues that the Court should stay this matter pending resolution of the

Multi-District Litigation (MDL) proceeding, and the Federal Trade Commission (FTC)

investigation. Facebook first asserts that the MDL proceeding involves similar factual allegations

regarding Facebook's conduct and practices. Facebook argues that, because the MDL was filed

first and has been pending before the Northern District of California for over a year, the federal

case should take precedence over the instant case. See Def.' s Mot. 16-17 (citing Thomas v.

Disabled Am. Veterans Ass'n, 930 A.2d 997, 1000-01 (D.C. 2007); Gilles v. Ware, 615 A.2d

533, 536 (D.C. 1992); Doe v. Hills , 217 F. Supp. 3d 199, 207 (D.D.C. 2016)). Facebook further

argues that proceeding with the instant case while the MDL is pending would be unduly

burdensome and may result in inconsistent rulings. Def.' s Mot. 17.

       Facebook also argues that this case should be stayed pending the outcome of the FTC

investigation. Similar to its position on the MDL, Facebook contends that this case should be

stayed because of overlapping issues. Def. 's Mot. 19. Facebook argues that the FTC is in a better

position to determine, and possibly resolve, the technical issues present in this case about

Facebook's responsibility to users regarding the use or dissemination of users ' data. See id.

(citing POM Wonderful, LLC v. FTC, 777 F.3d 478, 493 (D.C. Cir. 2015)). Facebook asserts that

staying this case will prevent potentially inconsistent rulings and allow the FTC to freely

implement new consumer data policies. Def. ' s Mot. 19.           Facebook contends that " [a]ny

injunctive relief ordered in this case 'would preempt the [FTC] from implementing what amount

to policy decisions .. . and technical questions on' Facebook's consumer data policies." Id. (citing




                                                 7
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 13 of 38



Allnet Communication Service, Inc. v. Nat'! Exchange Carrier Ass 'n, 965 F.2d 1118, 1121 (D.C.

Cir. 1992)).

   2. The District of Columbia's Opposition to Defendant Facebook, Inc.'s
      Motion to Dismiss

       The D.C. OAG opposes Defendant Facebook's Motion to Dismiss on grounds that the

District of Columbia courts have personal jurisdiction over Facebook. The D.C. OAG argues that

this is a government enforcement case, so the personal jurisdiction analysis must begin with the

fact that the District of Columbia has a "manifest interest" in providing a forum for adjudicating

violations of its own laws. See Pl.'s Opp. 5 (citing Burger King Corp. v. Rudzewicz, 471 U.S.

462, 473 (1985)). The D.C. OAG asserts that the Court's interest in providing a forum for

adjudicating violations of its own laws is particularly strong in this case, as the D.C. OAG seeks

to enforce the D.C. CPPA, which "establishes an enforceable right to truthful information from

merchants about consumer goods and services that are or would be received in the District of

Columbia." See D.C. Code § 28-3901(c). The D.C. OAG explains that the District of Columbia

may exercise personal jurisdiction over Facebook under both the United States Constitution' s

Due Process Clause and the District of Columbia's Long-Arm Statute, D.C. Code§ 13-423.

       a. The D.C. OAG Argues that Facebook is Subject to Personal Jurisdiction Under
          the United States Constitution's Due Process Clause

       First, the D.C. OAG argues that Defendant Face book is subject to personal jurisdiction in

the District of Columbia under the United States Constitution's Due Process clause. The D.C.

OAG asserts that the District of Columbia Court of Appeals applies the "minimum contacts"

analysis by examining whether: (1) the nonresident "purposefully directed" its activities at

District of Columbia residents; (2) the litigation results from alleged injuries that "arise out of or

relate to" those activities; and (3) the assertion of personal jurisdiction comports with "traditional


                                                  8
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 14 of 38



notions of fair play and substantial justice." See Pl.'s Opp. 5-6 (citing Shoppers Food Warehouse

v. Moreno, 746 A.2d 320, 330-31, 34 (D.C. 2000)). The D.C. OAG argues that Facebook

satisfies the "minimum contacts" requirements through its activities in the District of Columbia.

       The D.C. OAG first argues that Facebook purposefully directed its activities to the

District of Columbia by directing its social networking services to District of Columbia

consumers. The D.C. OAG argues that Facebook purposefully directed its activities to the

District of Columbia, as evidenced by: (1) Facebook's regulatory filings with the District of

Columbia Department of Consumer and Regulatory Affairs (hereinafter, "DCRA"); (2) case law

from similar state government enforcement cases; and (3) federal precedent examining online

businesses like Facebook that operate on a national scale. See Pl.'s Opp. 6. The D.C. OAG

asserts that it does not matter that Facebook "operates in the same manner in all jurisdictions," as

it is more than sufficient that Facebook made misleading representations to hundreds of

thousands of consumers in the District of Columbia, signed them up for its social networking

services, and then exploited their data for commercial gain through the sale of targeted

advertisements. See id.; Compl.   ~~   1, 14, 17, 72-76. The OAG argues that Facebook operates and

monetizes a sophisticated social networking service used by nearly half of all District of

Columbia residents, and estimates that Facebook earned more than $10 million in the fourth

quarter of 2018 from selling targeted advertising in the District of Columbia. See Pl. 's Ex. 1;

Shirey Aff.   ~~   3-4.

       The D.C. OAG further argues that the instant action satisfies the Due Process Clause's

"minimum contacts" requirement because it arises out of Facebook's representations to District

of Columbia consumers. See Pl.'s Opp. 10 (citing Shoppers Food Warehouse, 74 A.2d at 328).

The D.C. OAG asserts that the District of Columbia Court of Appeals has interpreted the "nexus



                                                   9
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 15 of 38



requirement" in the mm1mum contacts analysis to require only a "discernible relationship"

between the cause of action and the forum activities. See id. (citing Shoppers Food Warehouse,

74 A.2d at 335). The D.C. OAG argues that, in the instant case, the nexus between the cause of

action and the forum activities satisfies this requirement, as the D.C. OAG's claims arise directly

out of Facebook's forum activities, namely, Facebook's representations and services provided to

District of Columbia consumers. See id. The D.C. OAG concludes that exercising jurisdiction

over Facebook would be fair based upon the representations Facebook consistently makes to its

extensive network of District of Columbia consumers in a jurisdiction where it regularly

transacts business. See id.

       b. The D.C. OAG Argues that Facebook is Subject to Personal Jurisdiction Under
          the District of Columbia Long-Arm Statute, D.C. Code. § 13-423

       In addition to arguing that Defendant Facebook is subject to personal jurisdiction in the

District of Columbia under the Due Process Clause, the D.C. OAG also argues that Facebook is

subject to personal jurisdiction under the District of Columbia Long-Arm Statute, D.C. Code. §

13-423. The D.C. OAG first notes that the District of Columbia Long-Arm Statute, D.C. Code§

13-423(a)(l) is "coextensive" with the Due Process Clause, and thus the Long-Arm Statute

analysis is included within the Due Process Clause inquiry. See Pl.'s Opp. 12.

       Further, the D.C. OAG notes that Facebook admitted to providing its social networking

services in the District of Columbia, and it counts hundreds of thousands of District of Columbia

consumers among its users. See id. The D.C. OAG asserts that Facebook's argument that "[it]

does not conduct business in the District of Columbia" because Facebook's social networking

services are provided "free for all users worldwide" is factually and legally incorrect. Id. The

D.C. OAG contends that Facebook fails to address the D.C. OAG's allegations that Facebook's

networking services are part-and-parcel of a business model that monetizes consumer data

                                                10
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 16 of 38



"through the sale of targeted advertising." See id. Moreover, the D.C. OAG argues that neither

the CPPA nor jurisdictional case law require a monetary exchange to find that a defendant

"transact[s] any business" in the District of Columbia. See id. 12-13.

       Moreover, the D.C. OAG argues that Facebook is subject to personal jurisdiction under

D.C. Code§ 13-423(a)(3), which authorizes personal jurisdiction over a defendant "who caus[es]

tortious injury in the District of Columbia by an act or omission in the District of Columbia."

Pl.'s Opp. 13. The D.C. OAG argues that the alleged injuries were plainly suffered in the District

of Columbia, which is also the residence of Facebook' s District of Columbia consumers. See id.

The D.C. OAG also argues that Facebook's CPPA violations occurred in the District of

Columbia because "it is there that [District of Columbia] consumers accessed Facebook's

services." Id. Additionally, the D.C. OAG contends that Facebook's documents confirm that

Facebook employees based in the District of Columbia were involved in the response and

oversight of the Cambridge Analytica incident, further establishing that Facebook's relevant acts

and omissions took place in the District of Columbia. Id.

       Furthermore, the D.C. OAG argues that D.C. Code§ 13-423(a)(4) authorizes jurisdiction

over Facebook. See Pl.'s Opp. 13. D.C. Code § 13-423(a)(4) provides that a defendant may be

subject to personal jurisdiction in the District of Columbia if the defendant causes tortious injury

in the District of Columbia by acts or omissions "outside" the jurisdiction when the defendant

"regularly does or solicits business ... or derives substantial revenue from services rendered" in

the District of Columbia. See Pl.'s Opp. 13-14. The D.C. OAG contends that Facebook's

corporate filings, Facebook's consumers in the District of Columbia, and the estimated $10

million in District of Columbia advertising revenue from a single fiscal quarter demonstrate that

Facebook engages in regular business transactions in the District of Columbia. See id.



                                                 11
         Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 17 of 38



         Finally, the D.C. OAG contends that Facebook "marginalizes" its District of Columbia

consumer base by arguing that "[District of Columbia consumers] cannot possibly be a source of

'substantial revenue' because they constitute 'a mere .01 percent' of [Facebook's] global user

base." Pl.'s Opp. 14. The D.C. OAG argues that a "substantial revenue" determination involves

examining both the "absolute amount" and the "percentage of total sales," and that a small

percentage of total sales can constitute substantial revenue when the absolute amount is "well

into the millions." See id. Accordingly, the D.C. OAG argues that the District of Columbia Long-

Arm Statute authorizes jurisdiction over Facebook in several ways. See id.

         c. The D.C. OAG Argues that It Successfully States a Claim Under the District of
            Columbia Consumer Protection and Procedures Act (CPP A)

         In addition to arguing that Facebook is subject to jurisdiction in the District of Columbia,

the D.C. OAG contends that it successfully states a claim under the CPP A. The D.C. OAG first

argues that Facebook' s disclosures to its consumers were inconsistent, inaccurate, and

ambiguous. Pl.'s Opp. 14. While the D.C. OAG alleges that these disclosures were both material

and "had a tendency to mislead consumers," the D.C. OAG also argues that materiality and

"tendency to mislead" are questions of fact that cannot be resolved at this stage of litigation. Id.

         Furthermore, the D.C. OAG asserts that Facebook misled consumers by claiming that

Facebook "is not responsible for how third parties used consumers' personal data," as this

statement directly conflicted with Facebook's promise to ensure that third parties respected

consumers' privacy. Pl.'s Opp. 15. The D.C. OAG further argues that Facebook failed to hold

third parties accountable to the privacy policies Facebook advertised to its consumers. See id. at

15-17.




                                                  12
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 18 of 38



       d. The D.C. OAG Argues that the Instant Matter Should Not be Stayed Pending
          the Resolution of the Multi-District Litigation Proceeding and/or the Federal
          Trade Commission Investigation

       The D.C. OAG argues that Facebook has failed to establish that a stay of the proceedings

is warranted in this case, as Facebook has not "ma[ de] out a clear case of hardship" if the stay

were to be denied. See Pl.'s Opp. 19 (citing Landis v. N Am. Co. , 57 S. Ct. 163, 255 (1936)). The

D.C. OAG argues that this case is distinguishable from the MDL because, in the instant case, the

D.C. OAG is pursuing a state consumer protection claim on behalf of the residents of the District

of Columbia, while the MDL involves claims asserted by private individuals. See Pl. 's Opp. 19.

The D.C. OAG further argues that the MDL Court has already decided a similar issue regarding

jurisdiction over consumer protection claims filed by the Cook County, Illinois State Attorney's

Office, which resulted in the case being remanded back to Cook County because the court

determined that the case was properly heard in state court. See id. (citing Jn re Facebook, Inc.

Consumer Privacy User Profile Litig. , 2019 WL 348892, at *2 (N.D. Cal. Jan. 29, 2019)).

       Moreover, the D.C. OAG argues that the FTC investigation is wholly distinct from the

claims brought by the D.C. OAG under the CPPA. See Pl.'s Opp. 20. The D.C. OAG contends

that the FTC investigation seeks to determine whether Facebook's conduct violates a 2012

Consent Order entered into by the FTC and Facebook, an issue which has no bearing on the D.C.

OAG's claims. See id. The D.C. OAG argues that, even if the FTC investigation and this case

presented overlapping issues, it would be imprudent to stay this proceeding. See id.

                                  THE COURT'S RULING

    1. Facebook is Subject to Personal Jurisdiction in the District of Columbia

       Defendant Facebook is incorporated in Delaware, and thus is a foreign corporation.

Therefore, jurisdiction over Facebook depends upon the application of the Due Process Clause of


                                                13
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 19 of 38



the United States Constitution and the District of Columbia' s Long-Arm Statute, D.C. Code §

13-423(a). See Daley v. Alpha Kappa Alpha Sorority, Inc. , 26 A.3d 723 , 727 (D.C. 2011). The

Due Process Clause analysis requires the Court to analyze a defendant' s ties to the venue under

both general personal jurisdiction and specific personal jurisdiction. See Daimler AG v. Bauman,

571 U.S. 117, 137-39 (2014). This Court finds that Defendant Facebook is not subject to general

personal jurisdiction in the District of Columbia. However, Facebook is subject to specific

personal jurisdiction under the Due Process Clause and the District of Columbia' s Long-Arm

Statute, D.C. Code § 13-423(a). The Court' s findings are explained below.

        a. The District of Columbia Lacks General Personal Jurisdiction Over Facebook

       The Court first finds that Facebook is not subject to general personal jurisdiction in the

District of Columbia. A court may assert general personal jurisdiction over a defendant

corporation if the corporation is either incorporated or has its principal place of business in the

court's jurisdiction. See Daimler AG, 571 U.S . at 138-39 (citing Goodyear Dunlop Tires

Operations, SA . v. Brown, 564 U.S. 915, 919 (2011)).

       In this case, Defendant Facebook is a Delaware corporation with its headquarters and

principal place of business in California. Compl.       ~   9. Accordingly, as Facebook is neither

incorporated in, nor has its principal place of business in the District of Columbia, this Court

lacks general personal jurisdiction over Defendant Facebook.

        b. Facebook is Subject to Specific Personal Jurisdiction in the District of
           Columbia

       The Court finds that it does have specific personal jurisdiction over Facebook. When a

forum seeks specific personal jurisdiction over an out-of-state defendant, the Due Process

Clause' s "fair warning" requirement is satisfied if the defendant has "purposefully directed" its

activities to the forum and the lawsuit results from alleged injuries that "arise out of or relate to"

                                                  14


                                    •
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 20 of 38



those activities. Burger King Corp., 471 U.S. at 472-73 (internal citations omitted). In other

words, there must be "minimum contacts" between the defendant and the forum state before

specific personal jurisdiction can be exercised consistently with the Due Process Clause. See

International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Once a court has determined

that a defendant has purposefully established minimum contacts within the forum state, these

contacts should be considered in light of other factors to determine whether the assertion of

specific personal jurisdiction would comport with "fair play and substantial justice." Burger

King Corp., 471 U.S. at 476 (citing International Shoe Co., 326 U.S. at 320).

       The District of Columbia Court of Appeals' s minimum contacts analysis requires the

Court to examine the quality and nature of the nonresident defendant's contacts with the District

of Columbia and whether those contacts are voluntary and deliberate or only random, fortuitous,

tenuous, and accidental. See Daley, 26 A.3d at 727-28 (citing Shoppers Food Warehouse, 746

A.2d at 329). In other words, "minimum contacts" in the District of Columbia are established if

the Court finds that the non-resident defendant's conduct and connection with the jurisdiction are

such that the defendant "should reasonably anticipate being haled [sic] into court [here]." See

Daley, 26 A.3d at 727 (quoting Gonzalez v. Internacional de Elevadores, SA. , 891 A.2d 227,

234 (D.C. 2006)). The D.C. OAG must therefore establish that Facebook has sufficient

"minimum contacts" in this jurisdiction by demonstrating that Facebook purposefully directed its

activities at District of Columbia residents. See Gonzalez, 891 A.2d at 234.

       The relationship between a defendant's online activity and its susceptibility to suit in a

foreign jurisdiction remains ill-defined, and the United States Supreme Court has yet to offer

guidance in this particular area. See Triple Up Ltd. v. Youku Tudou Inc., 235 F. Supp. 3d 15, 23

(D.D.C. 2017), aff'd, 2018 U.S. App. LEXIS 19699 at *5-7 (D.C. Cir. 2018). However, it is clear



                                                15
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 21 of 38



that "mere accessibility" of the defendant's website in the forum cannot by itself establish the

necessary minimum contacts. Triple Up Ltd. , 235 F. Supp. 3d at 23 (citing GTE New Media

Servs. v. Bellsouth Corp. , 199 F.3d 1343, 1350 (D.C. Cir. 2000). District of Columbia residents'

access to a defendant's website is therefore not enough to establish personal jurisdiction, as this

does not by itself show any persistent course of conduct by the defendant in the forum. See

Triple Up, Ltd. , 2018 U.S. App. LEXIS 19699 at *6.

       However, the Court' s analysis does not end there. In the context of Internet-based

corporations, federal courts in the District of Columbia commonly find Internet-based personal

jurisdiction in at least two situations. See Triple Up Ltd. , 235 F. Supp. 3d at 24. First, personal

jurisdiction may exist where "residents use a website to engage in electronic transactions with

the defendant"-that is, where the website functions as the defendant' s storefront in the forum.

Id. at 24 (citing Gorman v. Ameritrade, 293 F.3d 506, 512-13 (D.C. Cir. 2002) (finding that

defendant's website was "conducting business" in this jurisdiction through its everyday online

transactions with District of Columbia residents)). Second, jurisdiction may attach under the

"effects test" articulated in Calder v. Jones, 465 U.S. 783 (1984), which looks to whether "the

defendant's conduct is aimed at or has an effect in the forum state." Triple Up, 235 F. Supp. 3d

at 24 (citing GTE New Media Servs., 199 F.3d at 1349).

               i.   Facebook's Online Accessibility and "Transactions" Satisfy the District of
                    Columbia's Minimum Contacts Analysis

       The Court finds that Facebook' s accessibility and transactions with District of Columbia

residents, coupled with Facebook' s repeated DCRA filings and business dealings in the District

of Columbia, satisfy the required minimum contacts necessary to establish personal jurisdiction.




                                                 16
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 22 of 38



                      A. Facebook' s Website Qualifies as a "Storefront" in the District of
                          Columbia

       The Court first finds that Facebook's website functions as the its "storefront" in the

District of Columbia, as Facebook transacts continuous and systematic business with District of

Columbia residents through its online platform. See Gorman v. Ameritrade Holding Corp., 293

F.3d 506, 512 (D.C. Cir. 2002) (citing Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp.

1119, 1124 (W.D. Pa. 1997)). In order to establish minimum contacts in the District of

Columbia, the website must be used by a defendant to do business with residents in the

forum state in a "continuous and systematic way." See Atlantigas Corp. v. Nisource, Inc. , 290 F.

Supp. 2d 34, 51 (D.D.C. 2003). The question is not whether District of Columbia residents "can"

transact business in the District of Columbia with a non-resident defendant through its website,

but whether non-resident defendants actually "do" engage in sustained business activities in a

continuous and systematic way. Id. at 52 (citing Gorman, 293 F.3d at 512-13).

       This Court finds that District of Columbia residents' widespread utilization of, and

repeated exchange of personal information through Facebook' s online social networking service,

constitute "transactions" for purposes of establishing personal jurisdiction in the District of

Columbia. In reaching this conclusion, the Court compares Facebook with other websites that

have been found to "transact business" with District of Columbia residents.

       The United States Court of Appeals for the District of Columbia Circuit previously found

that the website Ameritrade was "transacting business" with District of Columbia residents

through online brokerage accounts. See Gorman, 293 F.3d at 512-13. Ameritrade's website

allowed for District of Columbia users to transmit funds , use the online accounts to buy and sell

securities, and to enter binding contracts with Ameritrade online twenty-four hours a day. See id.

The D.C. Circuit found that Ameritrade' s consistent, around-the-clock transactions allowed for

                                                17
         Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 23 of 38



the website to have "continuous and systematic" contacts with the District of Columbia, thereby

suggesting that Ameritrade was "conducting business" in the District of Columbia for purposes

of establishing personal jurisdiction. See id. (citing Zippo Mfg. Co., 952 F. Supp. at 1124).

        In contrast to Gorman, the D.C. Circuit recently found that a Chinese video-hosting

website, Youku, 3 was not "transacting business" in the District of Columbia because it could not

establish that any United States viewers had purchased or otherwise engaged in business

transactions on the Youku website. See Triple Up Ltd., 235 F. Supp. 3d at 24, ajf'd, 2018 U.S.

App. LEXIS 19699 at *5-8. Furthermore, the D.C. Circuit noted that there was no plausible

allegation suggesting that Youku designed its website to purposefully target users in the United

States. 4 See Triple Up Ltd., 2018 U.S. App. LEXIS 19699 at *6.

        The instant case concerns Defendant Facebook's free social media service that is distinct

from Youku or Ameritrade, as Facebook does not utilize a traditional form of merchant-

consumer transactions. Facebook is an American website that is widely used and accessed all

over the globe through individual computers, mobile telephones, and other electronic devices.

See Compl.     ~   10. To begin using Facebook, a consumer creates a Facebook account, which

requires users to provide basic personal information such as their name, telephone number, email

address, date of birth, and gender. See         id.~   11, 13 . A Facebook profile costs nothing to create

and maintain. See id.     ~   17. Facebook users can add other users as "friends," and build a social

network on the website by accumulating Facebook "friends." Id.                 ~   11. Facebook users also have

the option to supply additional information through their Facebook profile such as their

3
  Youku is incorporated in the Cayman Islands and its principal place of business is in China. Youku has no offices
or employees in the United States, and it does not market its products or services here. See Triple Up Ltd. , 235 F.
Supp. 3d at 19. However, Youku stock has been traded in the New York Stock Exchange, and it has maintained an
agent for service of process in New York. id.
4
  Youku operates two website platforms on which users can view and publish high-quality videos, and an online
search engine where users can search for and view on line videos. See Triple Up ltd. , 2018 U.S. App. LEXIS 19699
at * 18. Youku generates revenue from online advertising services and subscription or pay-per-view on line services.
See id. at *19.

                                                         18
         Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 24 of 38



hometown, residence, educational history, work expenence, relationship status, political and

religious views, and personal photographs. Id.           if 13.   It is through users' accumulation of

Facebook "friends" and sharing of personal data that social media "networks" are developed on

the Facebook platform. Id.   if 11 .
        As Facebook consumers share information, grow their social networks, and interact with

other "friends" on the Facebook website, users' information and activity is digitally collected,

recorded, and maintained by Facebook. Id.        if 12. The D.C. OAG asserts that Facebook users'
data can be divided into two broad categories: (1) data directly supplied by consumers, and (2)

data pertaining to consumers' activity on and off Facebook' s website. Id. The D.C. OAG alleges

that Facebook then relies on its collection of consumer data, and the personal information and

preferences derived from each individual's data, to sell targeted advertising space to marketers

and to "harvest" users ' personal data for third parties. See id. iii! 1, 17.

        In addition to Facebook' s online activities, Facebook has physically conducted business

within the District of Columbia. First, Facebook made repeated filings with the District of

Columbia Department of Consumer and Regulatory Affairs (hereinafter, "DCRA"), and

registered as a foreign corporation in the District of Columbia in 2009. See Pl.' s Opp. 6; Pl. ' s Ex.

2. Additionally, Facebook purportedly operates an office with over 150 employees within the

District of Columbia. See Pl. 's Opp. 13. Finally, it is alleged that Facebook acquired an estimated

$10 million in revenue from its District of Columbia users in the fourth quarter of 2018 alone,

thereby suggesting that Facebook has consistently acquired substantial revenue from its

consumers within the District of Columbia. See id. at 14; Pl. 's Ex. l ; Shirey Aff. iii! 3-4.

        This Court concludes that the substantial revenue Facebook has allegedly derived from its

activities in the District of Columbia area, coupled with Facebook' s repeated DCRA filings and



                                                    19
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 25 of 38



operations within the District of Columbia, qualify Facebook' s online social networking services

as "business transactions" for purposes of establishing specific personal jurisdiction. The Court

first notes that Facebook provides a free online service to its users, and that "services" may

qualify as business "transactions" for purposes of the CPP A. See D.C. Code § 13-423(a)(2).

Facebook' s "transactions" involve Facebook users freely sharing their personal data with other

users, which Facebook then allegedly collects and sells to third parties. See Compl. iii! 13-17.

       As previously noted, over 340,000 District of Columbia residents' Facebook data was

allegedly acquired by Cambridge Analytica between 2013-2015, and Facebook allegedly accrued

an estimated $10 million in revenue from District of Columbia residents' data in the fourth

quarter of 2018. See id.   iii! 2, 30; Pl. ' s Opp. 14. These records showcase Facebook' s practice of
redistributing and selling users' personal data for significant profit, which forms the basis of

Facebook' s online business and revenue. This Court finds that Facebook' s distribution of District

of Columbia users ' personal data for profit therefore qualifies as systematic and continuous

"transactions" between Facebook and its consumers in the District of Columbia.

       Additionally, this Court finds Facebook' s operations and filings with the District of

Columbia DCRA demonstrate that Facebook consistently transacts business in the District of

Columbia. In its Application for Certificate of Authority for Foreign Business & Professional

Corporation, filed on April 24, 2009, Facebook stated that it would transact business in the

District of Columbia in the form of "ONLINE SOCIAL NETWORKING." See Pl. ' s Ex. 2

(emphasis in original). Facebook made similar statements in its DCRA filings in 2011 , 2014,

2016, and 2018. See id. Moreover, Facebook purportedly maintains a large corporate presence

within the District of Columbia. See Pl. ' s Opp. 11. Accordingly, this Court finds that Facebook' s




                                                  20
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 26 of 38



Facebook's website qualifies as an online "storefront" in the District of Columbia for purposes of

establishing minimum contacts.

                       B. Facebook's Conduct Had an Effect in the District of Columbia

       Further, this Court finds that Facebook's conduct "had an effect" in the District of

Columbia, thereby subjecting Facebook to personal jurisdiction. See Triple Up Ltd., 235 F. Supp.

3d at 23. Although Facebook "operates in the same manner in all jurisdictions," Facebook

purposefully directed its social networking services to the District of Columbia as evidenced by

its multiple filings with the DCRA. See PI. ' s Opp. 6; Pl.' s Ex. 2. Specifically, Face book filed an

Application for Certificate of Authority for Foreign Business & Professional Corporation with

the DCRA in 2009, and consistently filed Two-Year Reports for Foreign Business in 2011 , 2014,

2016, and 2018. See PI. ' s Ex. 2. Facebook's obligation to keep the District of Columbia apprised

of its business activities within the District of Columbia strongly suggests that Facebook had an

eye towards attracting District of Columbia users. Moreover, Facebook' s practices clearly had an

"effect" in this jurisdiction when over 340,000 District of Columbia residents' personal data was

collected by Cambridge Analytica from 2013-2015. See Compl.          ~   2-3, 30; Pl. 's Opp. 9. At this

stage of litigation, this Court finds that Facebook's conduct has had an effect in the District of

Columbia, thereby permitting specific personal jurisdiction under the Due Process Clause.

        c. Facebook Is Subject to Personal Jurisdiction in the District of Columbia Under
           the District of Columbia Long-Arm Statute, D.C. Code § 13-423

       In addition to finding that Defendant Facebook is subject to specific personal jurisdiction

under the Due Process Clause of the United States Constitution, the Court also finds that

Defendant Facebook is subject to personal jurisdiction under the District of Columbia Long-Arm

Statute, D.C. Code§ 13-423.




                                                 21
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 27 of 38



       If a defendant does not reside within or maintain a principal place of business in the

District of Columbia, then the District of Columbia' s Long-Arm Statute, D.C. Code § 13-423,

provides the only basis upon which a court may exercise personal jurisdiction over the

defendant. Quality Air Servs., LLC v. Milwaukee Valve Co. , 567 F. Supp. 2d 96, 99 (D.D.C.

2008) (internal citations omitted). The Long-Arm Statute provides, inter alia, that a District of

Columbia court may exercise personal jurisdiction over a defendant as to a claim for relief

arising from the defendant: (1) transacting any business in the District of Columbia; (2)

contracting to supply services in the District of Columbia; (3) causing tortious injury in the

District of Columbia by an act or omission in the District of Columbia; and/or (4) causing

tortious injury in the District of Columbia by an act or omission outside the District of Columbia,

if the defendant regularly does or solicits business, engages in any other persistent course of

conduct, or derives substantial revenue from goods used or consumed, or services rendered, in

the District of Columbia. See D.C. Code§ 13-423(a)(l)-(4).

       The Court finds that all four relevant prongs are met in this context. First, D.C. Code §

13-423(a)(l) is satisfied because Facebook "transacted business" in the District of Columbia by

acquiring revenue from its District of Columbia users' data. Additionally, Facebook' s repeated

filings with the DCRA indicate that Facebook intended to conduct business in the District of

Columbia from 2007 through the present. See id.      if 14. The Court therefore finds that Facebook
"transacted business" in the District of Columbia for purposes of satisfying section (a)(l) of the

Long-Arm Statute.

       Furthermore, the Court finds that D.C. Code§ 13-423(a)(2) is satisfied because Facebook

contracted to supply services in the District of Columbia. As noted previously, Facebook

provides a free social media services to its users around the world, including to District of



                                                22
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 28 of 38



Columbia residents. Facebook's users effectively enter into a contract with Facebook when they

create a Facebook profile, agree to Facebook's Terms of Service, and in return receive access to

Facebook's social media service. See Compl. ii 44-48. Accordingly, jurisdiction under D.C. Code

§ 13-423(a)(2) is also authorized.

       The Court also finds that D.C. Code § 13-423(a)(3) is satisfied because Facebook's

alleged tortious conduct occurred within the District of Columbia. The D.C. OAG alleges that

Facebook misrepresented how it would collect and maintain its users ' data in its Terms of

Service and Privacy Policy, which are available and accessible by Facebook users in the District

of Columbia. Facebook's alleged misrepresentations in its Statement of Rights and

Responsibilities and Data Use Policy misled District of Columbia Facebook users to believe that

their personal data was secure and protected from illicit distribution. Accordingly, this Court

finds that Facebook's alleged tortious conduct was committed in the District of Columbia when

Facebook allegedly misled District of Columbia residents through its Statement of Rights and

Responsibilities and Data Use Policy, thereby satisfying section (a)(3) of the District of

Columbia Long-Arm Statute.

       Finally, the Court finds that D.C. Code § 13-423(a)(4) is satisfied. The District of

Columbia Court of Appeals has held that the Long-Arm Statute's "transacting business"

provision, D.C. Code § 13-423(a)(4), is coextensive with the Due Process Clause. See Daley v.

Alpha Kappa Alpha Sorority, Inc., 26 A.3d 723 , 727 (D.C. 2011). District of Columbia Code §

13-423(a)(4) therefore applies if personal jurisdiction under the Due Process Clause has been

established, as it has in this case. As stated previously, Facebook' s social media platform allows

for Facebook and District of Columbia residents to "engage in a persistent course of conduct."

Moreover, Facebook derives substantial revenue from its services rendered in the District of



                                                23
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 29 of 38



Columbia, as demonstrated by the purported $10 million in revenue Facebook accrued from its

District of Columbia users in the fourth quarter of 2018. Based upon the available evidence, this

Court finds that Facebook's regular business transactions, combined with the social media

services it provides to District of Columbia residents on a continuous basis, subject Facebook to

personal jurisdiction under both D.C. Code§ 13-423(a)(4) and the Due Process Clause.

   2. The D.C. OAG's CPPA Claims Satisfy the Civil Procedure Rule 8(a)
      Pleading Standard
       In addition to finding that Facebook is subject to jurisdiction in the District of Columbia,

this Court finds that the allegations in the D.C. OAG's Complaint are sufficient to satisfy Rule

8(a) of the Superior Court Rules of Civil Procedure. A complaint should be dismissed under Rule

12(b)(6) if it fails to satisfy the pleading standard outlined in Rule 8(a). Specifically, a complaint

should be dismissed if it fails to contain a "short and plain statement of the claim showing that

the pleader is entitled to relief." See Potomac Devel. Corp. v. District of Columbia, 28 A.3d 531 ,

544 (D.C. 2011). When evaluating a party's motion to dismiss, the Court must construe the

pleadings in the light most favorable to the party not seeking dismissal-in this case, the D.C.

OAG. Atraqchi v. GUMC Unified Billing Servs., 788 A.2d 559, 562 (D.C. 2002).

       While Rule 8(a) does not require "detailed factual allegations," it does require more than

a mere "unadorned the-defendant-unlawfully-harmed-me accusation." See Atraqchi, 788 A.2d at

562 (citations omitted). Essentially, "a complaint must set forth sufficient information to outline

the legal elements of a viable claim for relief or to permit inferences to be drawn from the

complaint that indicate that these elements exist." Williams v. District of Columbia, 9 A.3d 484,

488 (D.C. 2010).

       The entirety of the Court's findings with respect to Facebook's Rule 12(b)(6) Motion

should be read with the applicable legal standard in mind, namely, that the D.C. OAG's

                                                 24
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 30 of 38



allegations must be sufficient to satisfy the Rule 8(a) pleading standard. Accordingly, the Court

must address the adequacy of the D.C. OAG' s CPPA claims under Rule 8(a).

        District of Columbia courts have consistently recognized that the CPP A is "a

comprehensive statute designed to provide procedures and remedies for a broad spectrum of

practices which injure consumers." Snowder v. District of Columbia, 949 A.2d 590 (D.C. 2008)

(internal citations omitted). In the instant case, the D.C. OAG brings CPPA claims under D.C.

Code§§ 28-3904 (e), (f), and (f-1). The Court must therefore determine whether the D.C. OAG's

complaint satisfies the Rule 8(a) pleading standard with respect to its claims under D.C. Code §§

28-3904 (e), (f), and (f-1).

        Sections (e), (f), and (f-1) of the CPPA provide:

       It shall be a violation of this chapter for any person to engage in an unfair or deceptive
       trade practice, whether or not any consumer is in fact misled, deceived, or damaged
       thereby, including to
                (e) misrepresent as to a material fact which has a tendency to mislead;
                (f) fail to state a material fact if such failure tends to mislead;
                (f-1) [u] se innuendo or ambiguity as to a material fact, which has a tendency to
                mislead[.] D.C. Code§§ 28-3904 (e)-(f-1).

When the CPP A is utilized to remedy unfair trade practices, the Court should consider the

allegedly deceptive practices "in terms of how [the practices] would be viewed and understood

by a reasonable consumer." See Pearson v. Chung, 961 A.2d 1067, 1075 (D.C. 2008). As a

general rule, accurate statements are not misleading to reasonable consumers. Saucier v.

Countrywide Home Loans, 64 A.3d 428, 444 (D.C. 2013). However, what a "reasonable

consumer" would consider material or misleading is generally a question for the jury, and cannot

necessarily be resolved at the motion to dismiss stage of litigation. Id. at 442, 444-45 . Instead,

the Court must determine whether the allegations, taken as true, could be reasonably interpreted

by a consumer as misleading, and if so, the pleading standard set forth in Rule 8(a) is satisfied.


                                                 25
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 31 of 38



       District of Columbia courts have also held that misleading statements may constitute

violations of D.C. Code §§ 28-3904(e), (f), and (f-1), even if the statement is technically

accurate, because a reasonable consumer could still be misled by technically accurate

information. National Consumer's League v. Doctor's Assocs., 2014 D.C. Super. LEXIS 15

(D.C. Super. Ct. Sept. 12, 2014); see also Federal Trade Commission v. Brown & Williamson

Tobacco Corp., 778 F.2d 35, 41-42 (D.C. Cir. 1985).

       Pursuant to the above legal standard, the Court's Rule 12(b)(6) analysis concerning the

D.C. OAG's CPPA claims must focus on whether the D.C. OAG alleges sufficient facts to

demonstrate that Facebook's alleged statements, actions, or omissions could be interpreted by a

reasonable consumer as material and misleading. This determination is made irrespective of

whether the information provided to consumers was "technically accurate." In sum, the Court's

Rule 12(b)(6) inquiry must determine whether D.C. OAG's allegations under D.C. Code §§ 28-

3904 (e), (f), and (f-1) are sufficient to satisfy the Civil Procedure Rule 8(a) pleading standard.

       a.      The D.C. OAG's Claims Pursuant to D.C. Code§ 28-3904(e) Satisfy the
               Pleading Standard Set Forth in Superior Court Civil Procedure Rule 8(a)

       First, this Court finds that, if true, the D.C. OAG's claims pursuant to D.C. Code § 28-

3904(e) satisfy the pleading standard set forth in Rule 8(a). D.C. Code § 28-3904(e) prohibits

misrepresentations as to material facts that have a tendency to mislead, whether or not any

consumer is in fact misled, deceived, or damaged thereby.

       In its Complaint, the D.C. OAG alleges that Facebook violated subsection (e) by falsely

representing to consumers that:

   (1) Facebook would protect the privacy of consumers' personal information;
   (2) Facebook would require applications and third-party developers to respect the privacy of
       consumers' personal information; and
   (3) The agreement between consumers and third-party applications would control how those
       applications used consumers' data.


                                                 26
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 32 of 38




The D.C. OAG notes that Facebook' s 2013 Statement of Rights and Responsibilities provides, in

pertinent part, that: "FACEBOOK IS NOT RESPONSIBLE FOR THE ACTIONS . . . OF

THIRD PARTIES." Def.' s Mot. Ex. 3 at 7. (emphasis in original). At the same time, the

Statement of Rights and Responsibilities stated, " [Facebook] require[s] applications to respect

[users' ] privacy, and [users'] agreement with the [third party] application will control how the

[third party] application can use, store, and transfer that content and information." Id. at 1.

       The D.C. OAG further alleges that Facebook allowed third parties to override consumers'

privacy settings and obtain information that consumers opted not to share. Facebook asserts that

it disclosed this practice in its Data Use Policy by informing consumers that Facebook would

"give [users' ] information to the people and companies that help [Facebook] provide,

understand, and improve the services [Facebook] offer[s]." Def. ' s Mot. Ex. 8 at 16.

       This Court has determined that, pursuant to Rule 8(a), the D.C. OAG properly pleads a

viable claim under § 28-3904(e) by stating that consumers were misled by Facebook' s Statement

of Rights and Responsibilities, which allegedly failed to provide consumers with a clear

explanation of how much responsibility Facebook undertook to protect consumers' personal data

from third parties. Further, D.C. OAG has asserted viable claims under § 28-3904(e) by alleging

that Facebook's disclosure-that it may share some users' personal information with its partner

companies-could lead a reasonable consumer to believe that the information obtained by third-

parties from Facebook would be limited to the data users ' opted to share in their privacy settings.

Accordingly, this Court finds that the D.C. OAG's allegations are sufficient to set forth a prima

facie case against Defendant Facebook under D.C. Code§ 28-3904(e).




                                                  27
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 33 of 38



        b.     The D.C. OAG's Claims Pursuant to D.C. Code § 28-3904(1) Satisfy
               the Pleading Standard Set Forth in Superior Court Civil Procedure Rule 8(a)

       Further, this Court finds that the D.C. OAG's claims pursuant to D.C. Code § 28-3904(£)

also satisfy the pleading standard set forth in Rule 8(a). D.C. Code § 28-3904(£) prohibits

"failures to state material facts if such failures tend to mislead." The District of Columbia Court

of Appeals has held that D.C. Code § 28-3904(£) does not require plaintiffs to plead and prove a

duty to disclose information. See Saucier v. Countrywide Home Loans, 64 A.3d 428, 444 (D.C.

2013). Moreover, District of Columbia courts have found that the issue of materiality is generally

an issue of fact for the jury. See id. at 442, 444-45. The Court must therefore solely determine

whether the D.C. OAG's allegations are legally sufficient to sustain a claim under D.C. Code §

28-3904(£).

       In this case, the D.C. OAG alleges that Facebook failed to adequately warn its users that

their personal data was improperly obtained, harvested, and used by third parties without the

consumers' knowledge or affirmative consent, in violation of Facebook's policies. The D.C.

OAG also alleges that Facebook failed to disclose to users that it allowed certain companies to

override users' privacy settings and access consumers' personal data without their knowledge or

consent. The D.C. OAG contends that several courts have found that fine print and obscurely

placed disclosures, even if contained within a privacy policy, may be insufficient to give

consumers reasonable notice that their personal information may be shared with third parties.

See, e.g. , Minnesota v. Fleet Mortg. Corp., 158 F. Supp. 2d 962 (D. Minn. 2001); In re Vizio,

Inc., 238 F. Supp. 3d 1204 (C.D. Cal. 2017); Federal Trade Commission v. Brown & Williamson

Tobacco Corp., 778 F.2d 35 (D.C. Cir. 1985). This Court finds that the D.C. OAG's allegations

could be viewed by a reasonable consumer as misleading omissions of material facts in violation

of§ 28-3904(£), and therefore are legally sufficient to meet the Rule 8(a) pleading standard.

                                                28
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 34 of 38



       Additionally, this Court rejects Facebook's argument regarding D.C. Code § 28-3852

with respect to the D.C. OAG's CPPA claims. Facebook argues that the disclosure requirements

set forth under D.C. Code§ 28-3852 supersede the CPPA's disclosure requirement because "it is

a more specific statute governing disclosures to consumers after data breaches." Def.'s Mot. 16.

The Court notes that, while Facebook argues that D.C. Code § 28-3852 supersedes the CPPA,

Facebook also admits that D.C. Code§ 28-3852 does not apply in this context. Def.'s Mot. 16.

Accordingly, this Court rejects Facebook's arguments concerning D.C. Code§ 28-3852.

       c.      The D.C. OAG's Claims Pursuant to D.C. Code§ 28-3904(f-l) Satisfy the
               Pleading Standard Set Forth in Superior Court Civil Procedure Rule 8(a)

       Finally, this Court finds that D.C. OAG's claims pursuant to D.C. Code § 28-3904(f-1)

satisfy the Rule 8(a) pleading standard. D.C. Code § 28-3904(f-1) prohibits "the use of an

innuendo or ambiguity as to a material fact that has a tendency to mislead." The D.C. OAG

specifically asserts that Facebook violated D.C. Code§ 28-3904(f-1) because:

       (1) Facebook failed to explain to consumers how to control how information is shared
           with third-party applications, and how to change privacy settings with respect to
           applications;
       (2) Facebook represented to consumers that it would protect the privacy of consumers'
           personal information;
       (3) Facebook represented to consumers that it requires applications and third-party
           developers to respect the privacy of consumers' personal information; and
       (4) Facebook represented to consumers that consumers' agreement with third-party
           applications will control how those applications use consumer data.

       The question of whether Facebook's disclosures actually gave consumers unambiguous

notice of its data-sharing practices, and their implications, is a question of fact for a jury.

However, this Court holds that the allegations in the D.C. OAG's Complaint, if true, could lead a

reasonable consumer to find Facebook's disclosures ambiguous and misleading, in violation of

D.C. Code § 28-3904(f-1 ). Thus, in consideration of the Rule 8(a) pleading standard, this Court

finds that the D.C. OAG's allegations are sufficient.

                                                29
         Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 35 of 38



    3. This Case Will Not Be Stayed Pending the Completion of the Multi-
       District Litigation Proceeding and/or the Federal Trade Commission
       Investigation

        The Court finds that a stay is not warranted at this stage of the case, regardless of the

pending MDL proceeding in the Northern District of California or the pending FTC

investigation. The determination as to whether to stay proceedings in the Superior Court of the

District of Columbia pending resolution of a related action in District Court, or any other federal

court, is within the sound discretion of the Court. See Thomas v. DAV Ass 'n, 930 A.2d 997,

1000-01 (D.C. 2007); Landis v. N. Am. Co. , 299 U.S. 248, 254 (1936) (recognizing that " ... the

power to stay proceedings is incidental to the power inherent in every court to control the

disposition of its docket with economy of time and effort for itself, for counsel, and for

litigants.").

        The District of Columbia Court of Appeals has specifically recognized that there is "no

general requirement that the Superior Court defer to the District Court when related actions are

pending in both courts, but it often will be prudent and efficient to do so, especially when the

federal court was the first to acquire jurisdiction." Thomas , 930 A.2d at 1000-01. In making this

determination, the Court "must weigh competing interests and maintain an even balance."

Landis, 299 U.S. at 254-55 (citations omitted). However, the burden is on the moving party to

"make out a clear case of hardship or inequity in being required to go forward[.]" Id. at 255.

        Here, the Court finds that staying proceedings in this case would not be prudent, as the

local legal issues that are present in the instant case are distinct from the issues before the MDL

Court. The Court recognizes that there is some overlap between the two matters, particularly as

they involve the same defendant, Facebook, and both seek to adjudicate issues regarding




                                                30
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 36 of 38



consumer data and privacy. Nevertheless, this Court finds that the law upon which the two cases

are brought and the two sets of plaintiffs are distinct.

        The Court notes that the majority of plaintiffs in the MDL case are individual Facebook

users who have brought claims in their personal capacity or "on behalf of a proposed nationwide

class of people whose data had been obtained by Cambridge Analytica or other third parties." In

re Facebook, Inc., 354 F. Supp. 3d 1122, 1123 (N.D. Cal. 2019). In the instant case, the Plaintiff

is the District of Columbia, a governmental entity seeking relief regarding Facebook's alleged

violations of District of Columbia laws. The Court recognizes that the claims brought in the

MDL matter involve the consumer protection statutes of other states, such as Alabama,

Colorado, and Illinois. However, the District of Columbia CPP A claims will not be addressed by

the MDL, making it unlikely that the MDL will decide issues that are dispositive to the instant

case.

        Moreover, staying proceedings in this case could unduly prejudice the D.C. OAG. The

MDL has been pending before the Northern District of California for over a year, and the MDL

court is presently litigating Defendant Facebook's Motion to Dismiss the Amended Consolidated

Complaint. This Court finds that the size and breadth of the MDL case make it uncertain whether

and when any factual issues relevant to this proceeding will be resolved by the MDL Court.

        This general concern was also recognized by the MDL Court in regards to the Cook

County State's Attorney's case, People of the State of Illinois, ex rel. Kimberly M Foxx, State 's

Attorney of Cook County, Illinois v. Facebook, Inc., et al., 2018 CH 3868. In its Order remanding

the case, the MDL court specifically stated:

        When a case is folded into multidistrict litigation, it will almost inevitably be
        delayed. Its fate will be bound up in the fates of many others. The transferee
        judge may decide that certain claims should be prioritized or addressed first.
        The plaintiff may thus lose control over the direction of the lawsuit. And this


                                                  31
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 37 of 38



       is a serious concern if the plaintiff is a government entity or official-the
       multidistrict litigation process would intrude on state or local sovereignty.

In re Facebook, Inc., 354 F. Supp. 3d 1122, 1125 (N.D. Cal. 2019). While this Court recognizes

that staying litigation is distinct from having this case enveloped by the MDL, the expressed

concerns regarding efficiency and state sovereignty remain the same. The Court therefore

concludes that it is more efficient to proceed with litigation in this matter, rather than to allow

this case to remain in an indeterminate state for many months, if not years.

        Further, the Court similarly finds no basis to stay proceedings in this matter pending the

conclusion of the FTC investigation. The Court notes that the FTC investigation seeks to

determine whether Facebook violated the FTC's 2012 Consent Order, whereas the focal point of

litigation in this case is Facebook's alleged violation of the CPP A. While there is some factual

overlap between the FTC investigation and this case, the Court finds that this overlap is

insufficient to merit staying litigation in this matter.

        Accordingly, upon consideration of the representations made, the entire record herein,

and for good cause shown, it is this   3/st day of May 2019, hereby
        ORDERED, that Defendant Facebook, Inc.' s Opposed Motion to Dismiss, or in the

Alternative, to Stay Proceedings is DENIED.




                                              ~ FERNFLANAGA:Nb\DDLER
                                                ASSOCIATE JUDGE




                                                   32
        Case 3:18-md-02843-VC Document 286 Filed 06/05/19 Page 38 of 38



COPIES TO:

Ben Wiseman, Esquire
Randolph T. Chen, Esquire
Counsel for Plaintiff District of Columbia
(via e-service)

Christopher Leach, Esquire
Joshua S. Lipshutz, Esquire
Chantale Fiebig, Esquire
Counsel/or Defendant Facebook, Inc.
(via e-service)




                                             33
